In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00179-CR

______________________________



RUBEN JAMES CARTER, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 182nd Judicial District Court

Harris County, Texas

Trial Court No. 903441







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Ruben Carter appeals his conviction for possession of a controlled substance, namely
codeine.  Carter was tried before a jury and the judge sentenced him to twenty years' imprisonment. 
	This is a companion to another appeal also decided this day, in appeal number
06-02-00178-CR.  Both convictions occurred in the same proceeding and were based on the same
incident.  The briefs and arguments raised therein are identical in both cases.  Accordingly, for the
reasons stated in our opinion in 06-02-00178-CR, we likewise affirm the judgment in this case.
	The judgment of the trial court is affirmed.


						Jack Carter
						Justice

Date Submitted:	May 14, 2003	
Date Decided:		September 29, 2003

Do Not Publish

style="text-align: justify; line-height: 0.416667in">          Appellant Titus Regional Medical Center and Appellee Nellie Bell, acting as
representative of the estate of George Traylor, have presented this Court with a joint
motion to dismiss the pending appeal in this matter.  The trial court denied Titus' plea to
the jurisdiction, and Titus perfected the instant interlocutory appeal.  The parties now
represent to this Court they have reached a "full and final settlement."  In such a case, no
real controversy exists, and in the absence of a controversy, the appeal is moot. 
          We remand this cause to the trial court for entry of orders to effectuate the
settlement agreement among the parties.  We dismiss the instant appeal.  
 

                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      January 3, 2006
Date Decided:         January 4, 2006